ORDER
PER CURIAM.
This appeal is brought by Necmettin Sacakli and the Nilgun Sacakli Revocable Living Trust (“Appellants”) from an Order and Judgment of the circuit court granting the City of St. Louis and the Department of Public Safety for the City of St. Louis’ Motion to Dismiss Plaintiffs’ Petition for Damages and Other Relief. In their sole point on appeal, Appellants argue that the circuit court erred in dismissing their petition with prejudice because the doctrine of res judicata did not preclude their causes of action.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).